SANDSTROM, Justice,
dissenting.
[¶ 23] Because the evidence supports finding W.K. suffers from schizophrenia— a severe mental illness — is in a dramatic downward decline, and without treatment is likely to suffer substantial deterioration in her physical and mental health, the district court did not err in finding clear and convincing evidence to support the order for hospitalization and treatment and the order to treat with medication. I would affirm. I therefore respectfully dissent.
I
[¶ 24] Two years ago, W.K. was living independently, had custody of her daughter, and was employed as a licensed practical nurse. Since that time, she has resigned from her nursing career, her daughter has been removed from her custody, and she has become dependent on her siblings for her care. In October, her brother, M.K., concerned for W.K’s safety, petitioned for her involuntary commitment so that she could get the treatment necessary to prevent serious harm. When Southeast Human Services Center representatives visited M.K.’s apartment, they found W.K. in her pajamas at four o’clock in the afternoon. They reported that W.K. had not completed her activities of daily living that day, that she had no insight into her situation, and that it was apparent she was having disturbed thought processes. They also reported W.K. could not plan for how she would take care of her own basic needs if her brother were not caring for her.
A
[¶ 25] The district court did not clearly err when it found by clear and convincing evidence that W.K. is a mentally ill person requiring treatment. Dr. William Pryatel, a licensed psychiatrist at the North Dakota State Hospital, examined W.K. and diagnosed her with schizophrenia, paranoid type. Dr. Pryatel testified there was a *579serious risk of harm to W.K. if she did not receive medication and inpatient hospitalization. He focused on two primary areas: 1) a likelihood of substantial deterioration of W.K’s physical health, because she is unable to provide food, clothing, and shelter for herself and does not complete activities of daily living; and 2) a likelihood of substantial deterioration of W.K’s mental health, because the natural tendency of schizophrenia is to worsen if no treatment is received. Dr. Pryatel testified W.K. has paranoia and believes her siblings have it out for her. He also testified she is grandiose and believes she is going to make a lot of money on a gospel CD she is developing, or thinks she is developing.
[¶ 26] Additionally, schizophrenia is a severe mental illness. According to the DSM-IV manual, the authoritative text on mental disorders published by the American Psychiatric Association, the signs and symptoms of schizophrenia are associated with marked social or occupational dysfunction. See American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders 298 (rev. 4th ed. 2000) (describing the essential features of schizophrenia). The characteristic symptoms of schizophrenia involve a range of cognitive and emotional dysfunctions, including perception, inferential thinking, language and communication, behavioral monitoring, affect, fluency and productivity of thought and speech, hedonic capacity, volition and drive, and attention. Id. at 299. The essential feature of the paranoid type of schizophrenia is the presence of prominent delusions (usually persecuto-ry or grandiose) or auditory hallucinations. Id. at 313. The persecutory nature of the features may predispose affected individuals to suicidal behavior, and the combination of persecutory and grandiose delusions with anger may predispose the individuals to violence. Id. at 314. Additionally, a majority of schizophrenic individuals have poor insight regarding the fact that they have a psychotic illness, which predisposes them to noncompliance with treatment and has been found to be predictive of higher relapse rates, increased number of involuntary hospital admissions, poorer psychosocial functioning, and a poorer course of illness. Id. at 304. The life expectancy of individuals with schizophrenia is shorter than that of the general population for a variety of reasons. Id.
[¶ 27] The majority claims the State did not demonstrate that without treatment, there is a great likelihood W.K. will suffer a significant decline in physical or mental health, and thus did not demonstrate that W.K. is a “person requiring treatment.” W.K. has schizophrenia, a serious mental illness. Two years ago, she was living independently. Since that time, she has lost custody of her daughter, resigned from her nursing career, and become reliant on her siblings for her care. The majority does not specify how much further W.K. needs to decline before it would agree that she presents a serious risk of harm to herself, but she is already in a downward spiral. Dr. Pryatel testified W.K. is paranoid and grandiose. He testified there is a serious risk of harm to W.K. if she does not receive medication and inpatient hospitalization. Dr. Prya-tel’s report also concluded there was a “substantial likelihood” of “substantial deterioration” in W.K’s physical and mental health. Southeast Human Services Center representatives reported that W.K. had no insight into her situation, that she was having disturbed thought processes, and that she could not plan for how she would take care of her own basic needs if her brother were not caring for her.
[¶ 28] Considering Dr. Pryatel’s testimony and report, the report of Southeast Human Services Center representatives, *580and the nature of schizophrenia itself, the district court did not clearly err when it found by clear and convincing evidence that W.K. is a mentally ill person requiring treatment.
B
[¶ 29] Additionally, the district court did not clearly err when it found clear and convincing evidence of the need for involuntary treatment with prescribed medication under N.D.C.C. § 25-03.1-18.1(l)(a). At the treatment hearing, Dr. Pryatel testified that on the basis of his diagnosis and history, Risperdal, Invega, or Haloperidol are clinically appropriate and necessary to effectively treat W.K. He testified medication was offered to W.K., but she refused to take it. Dr. Pryatel testified medication is the least restrictive form of treatment, because less invasive treatments such as psychotherapy and group therapy have not been found to be efficacious for treatment of schizophrenia. He testified that while the medication can cause drowsiness, short-and long-term motor side effects, and metabolic side effects, the benefits of the medication outweigh the risks. He testified that once W.K. becomes stable with medication, she will be able to participate in group therapy as part of her treatment plan. M.K’s petition stated that when W.K. was previously given involuntary medication, she improved to the extent that she was able to go back to school and become a licensed practical nurse. The evidence and testimony presented provided a sufficient basis for the district court to find clear and convincing evidence on each of the four factors of N.D.C.C. § 25-03.1-18.1(l)(a).
C
[¶ 30] Finally, the district court did not clearly err in failing to order a less restrictive alternative for W.K.’s treatment. To comply with the requirements of N.D.C.C. § 25-03.1-21(1), the district court is required to make a two-part inquiry: 1) whether a treatment program other than hospitalization is adequate to meet the individual’s treatment needs; and 2) whether an alternative treatment program is sufficient to prevent harm or injuries which an individual may inflict on himself or others. Interest of J.S., 2006 ND 143, ¶ 6, 717 N.W.2d 598. The court must find by clear and convincing evidence that alternative treatment is not adequate or hospitalization is the least restrictive alternative. Id. A reporting doctor may reasonably conclude in some cases that less restrictive alternatives to hospitalization do not exist. Id.
[¶ 31] Dr. Pryatel testified suitable, less restrictive treatment for W.K. is not available. His report of examination also stated alternative treatment is not in the best interests of W.K. Dr. Pryatel testified W.K. does not have insight into her problems. He testified that without treatment, W.K. is likely to experience a substantial deterioration in both physical and mental health because she is not able to provide for herself and because schizophrenia tends to worsen without treatment. He testified less invasive treatments for schizophrenia, such as psychotherapy and group therapy, have not been found to be effective. Dr. Pryatel’s report stated W.K. refuses to engage in any outpatient setting. The Southeast Human Services Center representatives reported the same. Considering the evidence presented, the district court did not clearly err when it found by clear and convincing evidence that inpatient hospitalization is the least restrictive alternative.
II
[¶ 32] The district court did not clearly err when it found by clear and convincing *581evidence that W.K. is a mentally ill person requiring inpatient treatment. The court did not clearly err in issuing the order to treat with medication, and it did not clearly err in failing to order a less restrictive alternative for treatment. I would affirm the orders of the district court.
[¶ 33] DALE V. SANDSTROM. MARY MUEHLEN MARING, J., concurs.